Citation Nr: 1713069	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968, from May 1986 to June 1986, and from August 1986 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
The Board notes that the Veteran's treatment records indicate that the Veteran manifested diseases of the ear that were not related to his hearing such as otitis media.  Nevertheless, the Board did not find these conditions within the scope of the Veteran's claim for bilateral hearing loss, because bilateral hearing loss is considered an organic disease of the nervous system rather than abnormal physiology of the ear itself; and the Veteran has not otherwise claimed that his in-service noise exposure caused any symptoms other than bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran initially requested a hearing before the Board, but he subsequently withdrew his request for a hearing.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bilateral Hearing Loss

At issue is whether the Veteran is entitled to service connection.  The weight of the evidence indicates that the Veteran is not.
In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels (dB).  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent for reports of or treatment for bilateral hearing loss.  The Veteran underwent a service medical examination in December 1985, and the Veteran's ears were evaluated as normal.  In a survey of medical history provided contemporaneously with the examination the Veteran denied having or ever having had hearing loss.  The Veteran's pure tone thresholds were as follows in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
20
LEFT
5
5
5
15
15

The Veteran underwent another service medical examination in September 1986, and the Veteran's ears were evaluated as normal.  In a survey of medical history provided contemporaneously with the examination the Veteran denied having or ever having had hearing loss.  The Veteran's pure tone thresholds were as follows in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
10
10
20

During the Veteran's service in the reserves after seperation from service, the Veteran also underwent additional service medical examinations in November 1986, November 1987, and November 1988, but he only underwent audiograms in November 1986 and November 1987.  The Veteran was consistently evaluated as normal, and the Veteran continued to deny having or ever having had hearing loss.  The Veteran's pure tone thresholds in November 1986 were as follows in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
10
20
20

The Veteran's pure tone thresholds in November 1987 were as follows in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
30
LEFT
5
0
5
10
5

The Veteran underwent a private audiogram in August 2009.  The Veteran reported that he noticed a definite change in hearing that came on very quickly.  The Veteran was diagnosed with moderate to severe mixed hearing loss bilaterally.  The Veteran's speech discrimination score was 100 percent bilaterally, but it was unclear whether the Maryland CNC test was used.  The pure tone threshold results are in graphical form, but the Board is empowered to interpret them as a finder of fact.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In this role, the Board has reviewed the graphical findings and determined that the results are as follows, with pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
80
95
LEFT
45
40
55
70
90

The Veteran underwent a private audiogram in November 2009.  The Veteran reported that his hearing had improved.  The Veteran's speech discrimination score was 100 percent bilaterally, but it was unclear whether the Maryland CNC test was used.  The pure tone threshold results are in graphical form.  The Board has reviewed the graphical findings; see Kelly; and determined that the results are as follows, with pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
75
LEFT
30
25
30
50
70

A March 2010 private treatment record indicates that the Veteran reported that he believed his ears were stable, but he claimed that his hearing had decreased in his left ear.  

The Veteran underwent an audiological examination in November 2012.  The Veteran reported a history of military noise exposure including clerical work in an engineering department in which he was in the vicinity of force draft blowers, machinery spaces, and aircraft.  The Veteran denied occupational and recreational noise exposure after separation of service.  The Veteran claimed that his hearing loss gradually onset approximately 20 years prior to the examination (approximately 1992).  The Veteran's pure tone thresholds were as follows in decibels:


(CONTINUED ON NEXT PAGE)



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
60
LEFT
15
25
30
45
50

The Veteran's speech discrimination score was 96 percent bilaterally.  The examiner diagnosed the Veteran with sensorineural hearing loss.  The examiner opined that it is less likely than not that the Veteran's bilateral hearing loss was related to a period of service.

In a May 2014 statement the Veteran reported that he was stationed at a transfer depot during his period of service, and, in that capacity, he was exposed to constant high pitched noise of nearby passenger elevator. 

The Veteran underwent another VA examination in May 2015.  The Veteran reported that he was exposed to loud noise while serving on an aircraft carrier during his first period of service, but that he was not exposed to loud noise during his second period of service.  The Veteran reported that he incurred civilian occupational noise exposure while working in an automobile shop for 15 years and civilian recreational noise exposure as a pilot for 20 years.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
55
65
LEFT
20
20
30
45
50

The Veteran's speech discrimination score was 96 percent in his right ear and 94 percent in his left.  The examiner opined that it is less likely than not that the Veteran's bilateral hearing loss was related to a period of service.

The Veteran was provided a VA medical opinion by a VA examiner in November 2015.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to a period of service, because his hearing was normal at separation of service; and that current science suggests that a delay of many years of the onset of noise-induced hearing loss is extremely unlikely.

Unfortunately, the weight of the evidence of record is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence, because VA examiners in November 2009, November 2012, and November 2015 did not opine that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence.  Moreover, the weight of the evidence indicates that the Veteran's bilateral hearing loss did not manifest within one year of separation of service, because his hearing was evaluated as normal upon audiometric testing at separation from service and the earliest manifestation of bilateral hearing loss for VA purposes was not memorialized until decades after separation from service.

Here, the weight of the evidence of record simply fails to demonstrate a medical link between the Veteran's bilateral hearing loss and his period of active service, of which there is also no record of a diagnosis within one year of separation.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


